THE THIRTEENTH COURT OF APPEALS

                                    13-20-00538-CR


                                   Johnny Gonzalez
                                          v.
                                  The State of Texas


                                   On Appeal from the
                     347th District Court of Nueces County, Texas
                        Trial Court Cause No. CR15002022-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgments of the trial court should be affirmed as modified by

this Court. The Court orders the judgments of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

March 24, 2022